Citation Nr: 1804613	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  12-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for PTSD.  

2. Entitlement to an increased rating in excess of 10 percent for scars residual to left leg abscess. 

3. Entitlement to an increased rating in excess of 20 percent for discogenic disk disease changes and small central disk protrusion with mild impression upon thecal sac and paravertebral muscles myositis (cervical spine disability).

4. Entitlement to an increased rating in excess of 20 percent prior to November 17, 2014, and a rating in excess of 40 percent from that date, for discogenic disk disease with small left posterolateral disc protrusion, mild narrowing neural foramina, central disc protrusion with impression on thecal sac and lumbar myositis (lumbar spine disability).



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 2000 to August 2004.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO increased the Veteran's disability rating for scar for left leg abscess to 10 percent, and denied increased disability ratings for service-connected cervical spine and lumbar spine disabilities.  In March 2011, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

This appeal also arose from a July 2012 rating decision in which the RO denied service connection for PTSD.  In January 2013, the Veteran filed a NOD.  The RO issued a SOC in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2013.  

In April 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

In April 2016, the Board reopened the previously denied claim for service connection for PTSD, but denied the claim on the merits, as well as denied the increased rating claim for scars residual to left leg abscess.  The Board remanded the remaining increased rating claims for cervical and lumbar spine disabilities to the agency of original jurisdiction (AOJ) for further action, to include development of the evidence.  After accomplishing further action, the AOJ continued to deny these claims (as reflected in a February 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

Thereafter, the Veteran appealed the Board's denials of the claims for service connection for PTSD and increased rating for scars residual to left leg abscess to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Court granted a Joint Motion for Partial Remand (JMPR), filed by the representative for the Veteran and the VA Secretary, vacating those portions of the Board's decision denying service connection for PTSD and an increased rating claim for scars residual to left leg abscess, and remanding these matters to the Board for further action consistent with the JMPR.  As reflected in the JMPR, the parties did not wish the Court to disturb the Board's determination regarding reopening the claim for service connection for PTSD.  Accordingly, as reflected on the title page, the service connection for PTSD and increased rating for scars residual to left leg abscess claims are currently before the Board.

Notably, in the JMPR, the parties agreed that the increased rating claims for cervical and lumbar spine disabilities were not before the Court.  However, as the AOJ has completed its actions on the remanded claims, such matters are now before the Board. 

In a February 2017 rating decision, the AOJ awarded a 40 percent disability rating for service-connected lumbar spine disability, effective November 17, 2014.  However, as higher ratings are potentially assignable before and after that date, which a Veteran is presumed to seek, the Board has now characterized the claim to encompass a request for higher ratings at each stage, as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

The Board's decisions addressing the claims for increased ratings for cervical and lumbar spine disabilities are set forth below.  The claims for service connection for PTSD and for increased rating for scars residual to left leg abscess are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.   


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2. Pertinent to the September 2010 claim for increase, the Veteran's cervical spine disability has been manifested by intervertebral disc syndrome (IVDS), pain, stiffness, and limitation of motion; forward flexion of the cervical spine limited to 25 degrees; and reports of flare-ups and pain;; there is no evidence of weakness, fatigue, incoordination, spinal ankylosis, or incapacitating episodes due to IVDS.  

3. Pertinent to the September 2010 claim for increase but prior to November 17, 2014, the Veteran's lumbar spine disability was manifested by pain, stiffness, muscle spasms, and limitation of motion; forward flexion of the thoracolumbar spine was limited to 33 degrees with pain; there was no evidence of weakness, fatigue, incoordination, spinal ankylosis, or IVDS.  


4. , Since November 17, 2014, the Veteran's lumbar spine disability has been manifested by pain, tenderness, muscle spasms, guarding, and limitation of motion; forward flexion of the thoracolumbar spine was limited to 30 degrees with pain; there was no weakness, fatigue, incoordination, spinal ankylosis, or IVDS.  

5. The schedular criteria are adequate to rate the Veteran's cervical and lumbar spine disabilities at all points pertinent to the current claims.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 for service-connected cervical spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes (2017). 

2.  The criteria for a rating in excess of 20 percent, prior to November 17, 2014, or a rating in excess of 40 percent from that date, for service-connected lumbar spine disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes  .(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b)). 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Pertinent to the higher rating claims herein decided,  a September 2010 pre-rating letter and a July 2012 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for his service-connected spine disabilities, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations. The November 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the September 2010 letter. Thereafter, the June 2012 SOC set forth specific criteria for a higher rating for cervical and lumbar spine disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, VA and private treatment records, Social Security Administration records, and the reports of VA spine and neurological examinations.  Also of record and considered in connection with the appeal is the transcript of the April 2015 Board hearing, along with various written statements by the Veteran and his representative.  The Board finds that no additional AOJ action to further develop the record in connection with either claim herein decided,  prior to appellate consideration, is required. 

As for the April 2015 Board hearing, during the hearing, the issues on appeal were identified, to include the claims herein decided, and testimony was elicited regarding the Veteran's symptoms od and treatment for  his service-connected cervical and lumbar spine disabilities.   Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless.  Following the hearing, additional development of the claims was ordered, as a result of which additional evidence was ultimately added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (c)(2) (2017);  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pursuant to the Board's April 2016 remand, in June 2016, the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional, private (non-VA)  evidence pertinent to the claims on appeal.,  No additional, outstanding evidence pertinent to these claims has been submitted or identified.  Also , pursuant to the remand, the AOJ obtained outstanding VA treatment records and VA examinations as to the pending cervical and lumbar spine increased rating claims. Thereafter, the AOJ readjudicated , but continued to deny, each claim (as reflected in  the February 2017 SSOC), followed by a waiver of the response period from the Veteran's representative (indicting that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board.

Overall, the Board finds that the AOJ substantially complied with the prior remand directives with respect to the claims decided herein.  Thus, no further action with regard to the claims herein decided is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not necessary under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002)).

In summary, the duties imposed by the VCAA have been considered and satisfied..  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  . See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Pertinent evidence of record consists of private and VA treatment records, VA examinations, Social Security Administration records, and lay statements from the Veteran and his representative.

On VA spine examination in February 2010, the Veteran  reported constant cervical and lumbar spine pain that limits ambulation and cause problems sleeping.  Symptoms included decreased motion, stiffness, spasms, and pain, but no fatigue or weakness.  The Veteran reported flare-ups, but denied radiating pain.  On physical examination, there was an antalgic gait.  Range of motion testing of the cervical spine revealed  flexion limited to 30 degrees, extension limited to 10 degrees, right and left lateral flexion each limited to 25 degrees, right lateral rotation limited to 40 degrees, and left lateral rotation limited to 45 degrees. Thoracolumbar spine range of motion showed flexion limited to 33 degrees, extension limited to 10 degrees, right lateral flexion limited to 10 degrees, left lateral flexion limited to 15 degrees, and right and left lateral rotation each limited to 15 degrees.  For both the cervical and thoracolumbar spine, there was evidence of pain with repetitive motion, but no additional functional loss after three repetitions.  There was no evidence of ankylosis.  An exam of the cervical spine showed guarding, pain with motion, and tenderness; but no spasms, atrophy, or weakness.  Motor and sensory exams were normal.  Reflex exams showed 1+, hypoactive, tendon reflexes in bilateral biceps, triceps, brachioradialis, knees, and ankles.  As for functional impact, the Veteran reported currently working full-time as a police office.  He reported missing three weeks of work attributed to back pain.  The examination reported noted that chronic cervical and lumbar spine pain results in the Veteran having different duties at work, problems lifting, carrying, and pain.

VA treatment records reference a March 2010 MRI of the lumbar spine which revealed left disc protrusion at the L5/S1 level.  In 2011 the Veteran received physical therapy treatment for back pain.  February 2011 VA treatment records document complaints of chronic back pain.  On exam, tenderness in the lumbar spine and limited range of motion was noted.  

Private treatment records document complaints of back pain.  In a July 2011 assessment for the Veteran's Social Security Administration disability benefits claim, he reported constant back pain that limits prolonged walking, standing, and sitting.  On examination, there was evidence of point tenderness to palpation of the lumbar area, but no scoliosis, kyphosis, or lordosis.  Range of motion testing of the cervical spine revealed flexion limited to 45 degrees, extension limited to 30 degrees, right and left lateral flexion each limited to 45 degrees, and right and left lateral rotation each limited to 80 degrees.  Pain and discomfort with range of motion was noted.  Lumbar spine range of motion showed flexion and extension limited to 50 degrees, right lateral flexion limited to 20 degrees, and left lateral flexion limited to 30 degrees.  July 2011 cervical spine x-rays showed decreased lordosis secondary to paraspinal muscle spasm.  July 2011 lumbar spine x-rays showed minimal marginal osteophytes at L2.  Diagnoses of cervical and lumbar disc disease were provided.  

The Veteran was afforded a VA cervical spine examination in November 2014.  He reported increased pain and flare-ups upon overhead activities.  On range of motion, flexion was limited to 25 degrees, extension limited to 25 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 35 degrees, and left lateral rotation limited to 30 degrees.  Objective evidence of pain was noted for flexion, extension, right and left lateral flexion, and right lateral rotation beginning at 5 degrees.  For left lateral rotation, pain was noted beginning at 10 degrees.  Abnormal range of motion was attributed to pain.    The Veteran was able to perform repetitive use testing.  Post-test, flexion was limited to 25 degrees, extension limited to 20 degrees, right lateral flexion limited to 20 degrees, left lateral flexion limited to 15 degrees, right lateral rotation limited to 30 degrees, and left lateral rotation limited to 25 degrees.  It was noted repetitive use caused less movement than normal and pain in the cervical spine.  

The examiner also noted that there  was evidence of tenderness, muscle spasms, and guarding, but they did not result in an abnormal gait or spinal contour.  Muscle strength, reflex, and sensory exams were normal.  There was no evidence of muscle atrophy, radiculopathy, ankylosis, or other neurological abnormalities.  The Veteran had IVDS of the cervical spine, but no incapacitating episodes in the past 12 months.  In reference to pain, it was noted that pain could cause additional functional loss during a flare-up; however, the examiner could not provide a measurement without resort to speculation because the examination was not being conducted during a flare-up.  There was no evidence of weakness, fatigability, or incoordination.  As for functional impact, the examiner concluded that the cervical spine disability did not impact the Veteran's ability to work.

The Veteran was afforded a VA thoracolumbar spine in November 2014.  He reported flare-ups with prolonged ambulation, standing, and stooping.  On range of motion, flexion was limited to 30 degrees, extension limited to 15 degrees, right and left lateral flexion each limited to 15 degrees, and right and left lateral rotation limited to 15 degrees.  Objective evidence of pain for flexion, extension, right and left lateral flexion, and right and left lateral rotation began at 5 degrees.  Abnormal range of motion was attributed to pain.    The Veteran was not able to perform repetitive use testing due to pain.  It was noted that repetitive use testing caused less movement than normal and pain on movement in the thoracolumbar spine.  There was evidence of tenderness, muscle spasms, and guarding, but they did not result in an abnormal gait or spinal contour.  Muscle strength, reflex, and sensory exams were normal.  There was no evidence of muscle atrophy, radiculopathy, ankylosis, IVDS, or other neurological abnormalities.  Leg pain was noted.  In reference to pain, it was noted that pain could cause additional functional loss with repetitive use over time or during flare-ups; however, the examiner could not provide a measurement without resort to speculation because the examination was not being conducted during a flare-up.  There was no evidence of weakness, fatigability, or incoordination.  As for functional impact, the examiner concluded that the lumbar spine disability did not impact the Veteran's ability to work.

During the April 2015 hearing, the Veteran  testified that his lumbar disability caused problems performing his job as a police officer.  He reported that surgery was recommended, but he declined.  

Additional post-service VA treatment records document the results of  spine imaging studies.  December 2015 lumbar x-rays revealed  mild degenerative joint disease and mild spondylosis with facet arthropathy.  Thoracic x-rays reshowed mild anterior wedging of the dorsal spine, mild spondylosis, and degenerative changes.

The Veteran was afforded a VA cervical spine examination in January 2017.  He reported pain and flare-ups.  As for functional loss, he reported difficulty driving.  On examination, the examiner noted that range of motion was abnormal.  Flexion was limited to 25 degrees, extension limited to 25 degrees, right and left lateral flexion each limited to 15 degrees, and right and left lateral rotation each limited to 30 degrees.  The examiner noted that range of motion itself did not contribute to functional loss.  Although pain was noted on exam, it also did not result in functional loss.  There was evidence of tenderness, but no pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function.  The examiner indicated that the examination was not performed immediately after repetitive use over time or during a flare-up, but the examiner noted that findings were medically consistent with the Veteran's statements describing functional loss attributed to repetitive use over time and flare-ups.  It was noted that pain could cause additional functional loss during with repetitive use or a flare-up; however, the examiner could not provide a measurement without resort to speculation because the examination was not being conducted during a flare-up.  There was no evidence of weakness, fatigability, or incoordination.  There was evidence of guarding and muscle spasms, but they did not result in an abnormal gait or spinal contour.  Muscle strength, reflex, and sensory exams were normal.  There was no radiculopathy, ankylosis, IVDS, or other neurological abnormalities of the cervical spine.  As for functional impact, the examiner stated that the cervical spine disability caused difficulty with prolonged standing and sitting.  Lastly, the examiner stated that there was evidence of pain on passive range of motion and in non-weight bearing, but measurements of the opposing joint could not be measured because this is not applicable to the cervical spine.

The Veteran was afforded a VA thoracolumbar spine examination in January 2017.  He reported pain and flare-ups.  As for functional loss, he reported difficulty bending.  On examination, range of motion was abnormal.  Flexion was limited to 30 degrees, extension limited to 10 degrees, right and left lateral flexion each limited to 10 degrees, and right and left lateral rotation each limited to 10 degrees.  Abnormal range of motion caused difficulty bending over.  There was evidence of pain with weight bearing and tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function.  The examination was not performed immediately after repetitive use over time or during a flare-up, but the examiner noted that findings were medically consistent with the Veteran's statements describing functional loss with repetitive use over time and flare-ups.  In reference to pain, it was noted that pain could cause additional functional loss during with repetitive use or flare-ups; however, the examiner could not provide a measurement without resorting to speculation because the examination was not being conducted during a flare-up.  There was no evidence of weakness, fatigability, or incoordination.  There was evidence of guarding and muscle spasms, but they did not result in an abnormal gait or spinal contour.  Muscle strength and sensory exams were normal.  The reflex exam showed 1+, hypoactive, tendon reflexes in bilateral knees and ankles.  There was no radiculopathy, ankylosis, IVDS, or other neurologic abnormalities of the thoracolumbar spine.  Regular use of a cane was noted.  As for functional impact, the examiner stated that the lumbar spine disability caused difficulty with prolonged standing and sitting.  Lastly, the examiner stated that there was evidence of pain on passive range of motion and in non-weight bearing, but measurements of the opposing joint could not be measured because this is not applicable to the lumbar spine.


II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, the following analysis is undertaken with the possibility that staged rating may be appropriate.

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rating for the Veteran's cervical spine disability has been assigned under Diagnostic Code 5243 (IVDS), and the ratings for his lumbar spine have been assigned under Diagnostic Code 5237 (Lumbosacral Strain).  
 
Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2016).

The criteria for rating all musculoskeletal spine disabilities are set forth in the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), at 38 C.F.R. § 4.71a . 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent rating is warranted forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note 2 provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is to zero to 90 degrees and extension and left and right lateral flexion and rotation of the thoracolumbar spine are all zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and the normal combine range of motion of the thoracolumbar spine is 240 degrees. Each range of motion measurement is to be rounded to the nearest five degrees.

IVDS is rated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note(1).




A. Cervical Spine Disability

Historically, the Veteran was awarded service connection for a cervical spine disability in a March 2009 rating decision; a 20 percent rating was assigned.  In September 2010, the Veteran filed a claim for entitlement to an increased disability rating for his cervical spine disability.  He contends that his service-connected cervical spine disability has worsened and a higher rating is warranted.  At the April 2015 hearing, he reported an increase in restriction of movement in his neck.

The above evidence reflects that the Veteran's cervical spine disability has been manifested by neck pain, stiffness and painful limited motion of the cervical spine.  During the entire period under consideration on appeal, the Veteran has been able to achieve forward flexion of the cervical spine limited to  no more than 25 degrees.  See November 2014 and January 2017 VA Examination Reports.  

This range of motion, by itself and without consideration of potential functional impairment, is contemplated by no more than a 20 percent rating under the General Rating Formula.  38 C.F.R. § 4.71a.3.  As for functional impairment, (?)there was pain associated with repetitive motion on February 2010 examination.  On November 2014 examination, pain was noted with flexion, starting at 5 degrees of flexion.  On January 2017 examination, pain with range of motion was noted, but it did not result in additional functional loss.  Throughout the appeal period, there was no evidence of weakness, fatigability, or incoordination.  

The Board notes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence documenting increased functional impairment due to those reports of pain, and an evaluation beyond the one currently assigned is not warranted.  The Board recognizes that flare-ups of pain were documented by the February 2010, November 2014, and January 2017 VA examination reports.  Although November 2014 and January 2017 VA examiners noted that findings were medically consistent with the Veteran's statements describing functional loss attributed to repetitive use over time and flare-ups, but they could not provide a measurement without resorting to speculation.  The Veteran was still able to achieve forward flexion limited to 25 degrees and, as indicated above, there was no evidence of weakness, fatigability, or incoordination.  Moreover, there is no evidence to corroborate additional functional limitations, such as would warrant an evaluation in excess of that currently assigned to the cervical spine disability.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes? assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

As indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  The Board has thus considered whether any separate rating(s) is/are warrant for neurological manifestations of the Veteran's cervical spine disability.  However, on VA examinations there was no evidence of radiculopathy or other neurological  abnormalities.  See November 2014 and January 2017 VA Examination Reports.   Thus, there is no current clinical or diagnostic evidence of additional, separate neurological impairment.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

Finally, there is no evidence that the Veteran's cervical spine was fixed in position or ankylosed and he retained the ability to move his spine (albeit a somewhat limited ability).  During all three VA examinations, there was no evidence of ankylosis.  See February 2010, November 2014, and January 2017 VA Examination Reports.  Also, there is no evidence that the Veteran experienced any symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  Although on November 2014 VA examination the Veteran experienced IVDS, it did not result in incapacitating episodes.  Further, at the most recent January 2017 examination, no IVDS was noted.  At the April 2015 Board hearing, the Veteran testified that he has never had surgical or bed rest treatment by a physician. Accordingly, in consideration of the VA treatment records as well as the findings set forth in the VA examination reports, the Board finds that rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of a rating greater than the currently-assigned 20 percent evaluation for his service-connected cervical spine disability.  See 38 C.F.R. § 4.71a , Formula for Rating IVDS Based on Incapacitating Episodes (2016).

In analyzing this claim, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected cervical spine disability at issue and notes that he is competent to describe certain symptoms associated with this disability.  As noted, however, such assertions are contemplated in the assigned 20 percent disability rating, and the competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher rating for the Veteran's cervical spine disability.

B. Lumbar Spine Disability

Historically, the Veteran was awarded service connection for a lumbar spine disability in a March 2009 rating decision; a 20 percent rating was assigned.  In September 2010, the Veteran filed a claim of entitlement to an increased disability rating for his lumbar spine disability.  During the pendency of the appeal, in a February 2017 rating decision, the AOJ awarded a 40 percent disability rating for service-connected lumbar spine disability, effective November 17, 2014.

.

The above evidence reflects that prior to November 17, 2014 the Veteran's lumbar spine disability was manifested by pain, stiffness, and spasms of the thoracolumbar spine.  The Veteran was able to achieve forward flexion of the thoracolumbar spine limited to 33 degrees.  See February 2010 VA Examination Report.  This finding is consistent with the 20 percent rating assigned.  Even considering functional loss due to pain and other factors, the record does not reflect range of motion findings or other evidence of functional impairment warranting more the 20 percent rating assigned for this period.  The Board acknowledges that July 2011 private treatment records show flexion limited to 50 degrees of the lumbar spine; however, such s range of motion is consistent with a 20 percent rating

Since November 17, 2014, the Veteran's lumbar spine disability has been manifested by pain, tenderness, spasms, and guarding of the thoracolumbar spine.  The Veteran was able to achieve forward flexion of the thoracolumbar spine limited to 30 degrees.  See November 2014 and January 2017 VA Examination Reports.  This s range of motion is consistent with the maximum,  40 percent rating under the General Rating Formula.   See 38 C.F.R. § 4.71a.  

The Board notes that, throughout the entire period under consideration in this appeal, the Veteran has repeatedly complained of significant pain, to include  including flare-ups as a result of his lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  There was pain associated with repetitive motion on November 2014 and January 2017 VA examinations.  However, on January 2017 examination, the Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function.   During both VA examinations, there was no evidence of weakness, fatigability, or incoordination. However, the Board has taken into consideration the objective evidence documenting increased functional impairment due to those reports of pain, and ratings beyond those currently assigned are not warranted.  The Board recognizes that flare-ups of pain were documented by the February 2010, November 2014, and January 2017 VA examination reports.  Although November 2014 and January 2017 VA examiners noted that findings were medically consistent with the Veteran's statements describing functional loss attributed to repetitive use over time and flare-ups, and neither examiner  could not provide a measurement without resorting to speculation, the Veteran was still able to achieve forward flexion of the thoracolumbar spine limited to 33 degrees prior to November 17, 2014; and forward flexion of the thoracolumbar spine limited to 30 degrees since that date.  Throughout the  period under  consideration ibn this appeal,  there has been  no evidence of weakness, fatigability, or incoordination.  Moreover, there is no evidence to corroborate additional functional limitations, such as would warrant assignment of any rating  in excess of those currently assigned for lumbar spine disability.  Additionally, there is no evidence that the Veteran's lumbar spine was fixed in position or ankylosed and he retained the ability to move his spine (albeit a somewhat limited ability).  

While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain. Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

As indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  The Board has thus considered whether any separate rating(s) is/are warrant for neurological manifestations of the Veteran's lumbar spine disability.  However, on VA examinations there was no evidence of radiculopathy or other neurologic abnormalities.  See February 2010, November 2014, and January 2017 VA Examination Reports.   Although on November 2014 examination, leg pain was noted, there was no evidence of radiculopathy.  To this regard, March 2010 MRI of the lumbar spine showed disc protrusion, but no neurologic abnormalities.  Thus, there is no current clinical or diagnostic evidence of additional, separately ratable neurological impairment.

Also, there is no evidence that the Veteran experienced any symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician.  On November 2014 and January 2017 VA examinations, no IVDS was noted.  At the April 2015 hearing, the Veteran testified that lumbar surgery was recommended, but he declined.  Accordingly, the Board finds that a rating pursuant to 38 C.F.R. § 4.71a , Formula for Rating IVDS Based on Incapacitating Episodes (2016), is not appropriate.   

In analyzing this claim, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected lumbar spine disability at issue and notes that he is competent to describe certain symptoms associated with this disability.  As noted, however, such assertions are contemplated in the assigned 20 percent disability rating, prior to November 17, 2014, and 40 percent disability rating, since that date.  The competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher rating for the Veteran's lumbar spine disability.  ?

C.  Both Disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule. Additionally, the Board finds that there is no showing that, at any point pertinent to the current claims for increase, the Veteran's cervical or  lumbar spine disability has  reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1). Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected cervical and lumbar spine disabilities during the claim period have included pain, tenderness, muscle spasm, and limitation of spinal motion.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected cervical spine and lumbar spine disabilities during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.   No argument , . . .

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's cervical and lumbar spine disabilities are each appropriately rated as single disabilities and there is no additional functional impairment in the cervical spine or lumbar spine that has not been attributed to or considered in conjunction with the respective service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran filed a claim for a TDIU due to all of his service-connected mental health and spine disabilities in March 2014.  However, there is no evidence or allegation that the cervical and/or lumbar spine disabilities under consideration, alone, have rendered him unemployable.  Rather, a January 2017 VA examiner stated that the Veteran's cervical and lumbar spine disabilities caused difficulty with prolonged standing and sitting.  The Veteran has not reported any period of unemployability due to solely to his spine disabilities. Under these circumstances, the Board finds that the matter of the Veteran's entitlement to a TDIU due to the disability under consideration has not reasonably been raised, and need not be addressed in conjunction with the increased rating claims herein decided.


ORDER

An increased rating in excess of 20 percent for service-connected cervical spine disability is denied.

The claim for an increased rating in excess of 20 percent prior to November 17, 2014, and a rating in excess of 40 percent from  that date, for service-connected lumbar spine disability is denied.


REMAND

Unfortunately, in light of points raised in the JMPR, and review of the claims file, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these remaining matters.

In the February 2017 JMPR, the parties found that the Board erred by not providing an adequate statement of reasons or bases for its denials of service connection for PTSD and increased rating for service-connected left abscess scar, citing 38 U.S.C. § 7104(d)(1)  and Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  

In reference to the claim for service connection for PTSD, the parties noted notes that the Board failed to discuss evidence of private diagnoses of PTSD and inadequately explained its dismissal of PTSD diagnoses in VA treatment records.  

Private medical records document diagnoses and treatment for PTSD. The report of a June 2011 psychiatric evaluation, pertinent to the Veteran's claim for Social Security Administration benefits, reflects a diagnosis of chronic PTSD.  From 2012 to 2014 the Veteran received private diagnoses and treatment, to include a hospitalization, for PTSD.  September 2012 private medical records contain a diagnosis of PTSD and document the Veteran's complaints "that this job reminds him of the war [and that in] 2011 he had a flashback and lost control[,] and they took away his gun."  January 2013 private medical records contain a diagnosis of PTSD, based on DSM-IV-TR criteria.  February 2013 private medical records also contain a diagnosis of PTSD.  

The JMPR acknowledges that the Board discussed VA treatment records from 2011 to 2014 that contain diagnoses of PTSD and concluded that these diagnoses were not based on DSM-IV criteria.  However, the JMPR notes that such diagnoses are presumed to be based on the DSM criteria and the Board's conclusory statements are inadequate to explain how these VA diagnoses were rebutted on this basis.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) ("[A] clear . . . PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."). 

To this regard, in March 2012, the Veteran underwent a VA PTSD examination.  At that time, it was noted that the Veteran's treatment records indicated a diagnosis of PTSD but also depressive disorder, NOS.  The examiner was asked to clarify the Veteran's stressor and determine if it was related to any combat experience.  The examiner found that the Veteran reported a stressor in July 2008, at his initial mental health evaluation.  The stressor involved hearing gunshots and seeing bodies while the Veteran was working as a police officer, and having the incident remind him of Iraq.  The Veteran indicated that the incident made him feel anxious and caused sleeping difficulties.  The VA examiner determined that while the Veteran had some symptoms consistent with PTSD, the stressor reported by the Veteran was not related to his military service, as it occurred 4 years after his discharge.  Further, the examiner determined that the Veteran's claimed stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner concluded that it was less likely than not that any mental health diagnosis was related to military service.

Also in March 2012, a VA psychologist indicated that the Veteran had a primary diagnosis of PTSD.  Multiple VA mental health treatment notes from April 2012 through April 2013 indicated that the Veteran continued to experience "PTSD symptoms," and an April 2013 note reflects a diagnosis of major depressive disorder and PTSD.

In July 2013, the Veteran underwent a VA mental health examination.  At that time, the examiner determined that the Veteran's diagnosis of major depressive disorder was the only mental health diagnosis that conformed to DSM-IV criteria.  The examiner found no other mental health disorder present, although she did note the April 2013 VA treatment note indicating a PTSD diagnosis.

Further VA mental health treatment notes from April 2013 through April 2014 indicated that the Veteran continued to experience "PTSD symptoms," and a June 2014 VA treatment note indicated a diagnosis of PTSD. 

In November 2014, the Veteran underwent a VA mental health examination.  The examiner noted that the Veteran's treatment records noted diagnoses of PTSD.  At that time, however, the VA examiner diagnosed the Veteran with major depressive disorder and found he had no other mental health disorder. 

During the April 2015 hearing, the Veteran testified that he had been diagnosed with PTSD by his VA doctors.

In this regard, the Board points out that the requirement of the existence of a current disability is satisfied when a veteran has the claimed disability shortly prior to the filing of or at the time he files his claim for service connection, or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Based on the above, particularly the findings in Cohen, the Board finds that a remand is necessary for a new VA examination to obtain further medical findings/opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale - is needed to resolve the claim for service connection for PTSD.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Relevant to the claim for an increased rating for left leg residual scars, the parties to the JMPR indicated that the Board misinterpreted Diagnostic Code 7805 and failed to address relevant evidence.

In so determining, the parties cited Tucker v. West, 11 Vet. App. 369, 374 (1998) (holding that remand is the appropriate remedy "where the Board has incorrectly applied the law, failed to provide an adequate statement of reasons or bases for its determinations, or where the record is otherwise inadequate").  The parties founds that the Board erred when it did not apply Diagnostic Code 7805, which provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.118 (2016).  It was noted that Diagnostic Code 7804 contemplates unstable or painful cars, but not limited movement.  Thus, an analysis of Diagnostic Code 7805 is warranted to discuss whether evidence of limited movement should be evaluated under an appropriate diagnostic code.

The Veteran was last examined for purposes of evaluating the severity of his scars in November 2010.  The Veteran indicated that his scars were painful.  The examiner reported that the Veteran had two scars on his left lower leg; specifically, his shin.  The first scar was 1 cm wide and 5 cm long.  The second scar was 2 cm wide and 2 cm long.  In reference to both scars, the examiner noted there were no signs of skin breakdown, inflammation, edema, keloid formation or abnormal texture.  The scars were superficial.  The skin was not indurated or inflexible, nor was the contour elevated or depressed.  The examiner found the scars were not adherent to underlying tissue and had no other disabling effects.  The scars were found to be discolored, in that the first scar was darker and the second scar was lighter than normal.  As for functional limitations, the Veteran reported left leg pain with difficulty walking.  He stated that he "cannot enter in a patrol and cannot go to the street to work as a police [officer] [and] has difficulty with prolonged sitting and standing."

A review of the claims file documents the Veteran's reports of limited or impeded movement due to his residual scars.  During the  April 2015 hearing, the Veteran testified that his scars impede him from making certain movements.  Specifically, he claimed to have difficulty moving his left leg due to the scars.   In light of those assertions, more contemporaneous medical findings are needed to fairly evaluate the Veteran's scar claim.  See 38 C.F.R. § 5103A (2012); 38 C.F.R. § 3.159  (2016).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

As the record, to include the November 2010 examination report, does not otherwise include sufficient clinical findings to evaluate the residual scar disability - to include any associated limitation of motion-the Board finds that further examination is warranted.    See 38 U.S.C. § 5103A (2012).  ; 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the AOJ should arrange for the Veteran to undergo VA examination for evaluation of his left leg abscess residual scars by an appropriate medical professional.   The Veteran is hereby notified that failure to report to a scheduled examination, without good cause, may well  result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file includes VA treatment records from San Juan VA Medical Center (VAMC), dated through January 2017; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from the San Juan VAMC (and any associated facility(ies)) since January 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1); but see 38 U.S.C. § 5103(b)(3) (2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  In adjudicating the left leg residuals scars claim for increased rating, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the San Juan VAMC and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2017.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  

All indicated tests and studies (to include psychological testing, if appropriate) should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination/testing results and review of the record, the examiner should clearly indicate whether the Veteran meets-or, at any time pertinent to the current March 2011 claim, has met-the DSM-IV diagnostic criteria for PTSD as a result of in-service stressor(s) related to fear associated with hostile military and terrorist activity (even if currently resolved or asymptomatic).

If the examiner determines that the Veteran does not meet, and has not met, the diagnostic criteria for PTSD, he or she should reconcile such conclusion with diagnoses of PTSD (reflected in private and VA treatment records).

If a diagnosis of PTSD resulting from the identified stressor(s) is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

In addressing the above, the examiner must consider and discuss all pertinent lay and medical evidence (to include that referenced above).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA scars examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  

All indicated tests and studies  should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

As to each left leg abscess scar(s), the examiner should render appropriate findings pertinent to those scar(s), to include stating, for each such scar, the size of the area affected (in inches or centimeters), whether the scar is deep or superficial, whether it is linear or non-linear, whether it is unstable or painful, and whether it otherwise limits function of an affected part.

In addressing the above, the examiner must consider and discuss all pertinent lay and medical evidence (to include that referenced above).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, , any notice(s) of examination-sent to him  by the pertinent medical facility.

7. To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the skin examination, in adjudicating the increased rating claim,  apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication in February 2017), and all legal authority (to include, with respect to the increased rating claim, consideration of whether staged rating is appropriate). 

 8. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that reflects consideration of all additional, relevant evidence, and includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






		(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


